Name: Council Regulation (EC) No 634/94 of 10 March 1994 on the conclusion of the protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia for the period 1 July 1993 to 30 June 1996
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  Africa
 Date Published: nan

 23. 3 . 94 Official Journal of the European Communities No L 79/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 634/94 of 10 March 1994 on tihe conclusion of the Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of The Gambia on fishing off The Gambia for the period 1 July 1993 to 30 June 1996 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof in conjunction with the first sentence of Article 228 (2) and the first subparagraph of Article 228 (3), Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas, pursuant to the Agreement between the Euro ­ pean Economic Community and the Government of The Gambia on fishing off The Gambia (2), the two parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto (3) ; Whereas, as a result of those negotiations, a new Protocol establishing the fishing rights and financial compensation provided for in the abovementioned Agreement for the period 1 July 1993 to 30 June 1996 was initialled on 17 June 1993 ; Whereas, it is in the Community's interest to conclude the new Protocol, HAS ADOPTED THIS REGULATION : Article 1 The Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of The Gambia on fishing off The Gambia for the period 1 July 1993 to 30 June 1996 is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1994. For the Council The President Y. PAPANTONIOU (') Opinion delivered on 11 February 1994 (not yet published in the Official Journal). (2) OJ No L 146, 6 . 6. 1987, p. 3 . (3) OJ No L 379, 31 . 12. 1990, p. 15 .